DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 06/03/21, 06/06/20 and 08/24/22.   
Election
2)	Acknowledgment is made of Applicants’ election filed 08/24/22 in response to the written lack of unity and the species election requirement mailed 06/27/22. Applicants have elected, without traverse, invention I, and the modified ClfA protein species of SEQ ID NO: 10 having the P116S and Y118A mutations and a substitution of I337 with the glycosite sequence KDQNATK; and the Flgl signal sequence species of SEQ ID NO: 13 within the elected invention.
Status of Claims
3)	Claims 3, 4, 12, 15, 19-30, 32, 37, 39 and 40 have been canceled via the preliminary amendment filed 06/16/20. 
	Claims 5, 7-11, 13, 14, 16, 18, 31, 33-36 and 38 have been amended via the preliminary amendment filed 06/16/20. 
	Claims 11, 13, 14, 16-18 and 31 have been canceled via the preliminary amendment filed 08/24/22. 
 	Claims 1, 2, 5-10, 31, 33-36 and 38 are pending. 
Claims 34, 36 and 38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 1, 2, 5-10, 31, 33 and 35 are examined on the merits.
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ Information Disclosure Statement 06/16/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Drawings
5)	Acknowledgment is made of the drawings filed 06/16/20.
Sequence Listing
6)	Acknowledgment is made of the sequence Listing which has been entered on 06/04/21.
Priority
7)	The instant AIA  application, filed 06/16/20, is the national stage 371 application of PCT/EP2018/085857 filed 12/19/2018, which claims priority to the U.K application 1721582.3 filed 12/21/2017. A certified copy of the foreign priority document is made of record.  
Objection(s) to Specification
8)	The specification is objected to for the following reason(s):
	(a)	The use of trademark recitations in the instant specification has been noted.  For example, see ‘tween 80’ on page 49; and ‘Superdex 200’ on pages 75 and 76. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term. See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
(b)	MPEP 601.01 (g) which states "if the drawings show Figures 1A, 1 B, and 1C and the brief description of the drawings refers only to Figure 1, this is an error in the specification which must be corrected." 
Figures 2-8 of the instant specification include two or more panels.  The ‘Brief Description of the Drawings’ on pages 6-9 of the specification is objected to. While the actual drawings identify the Figures as Figures a and b, or A, B, C and so on, the ‘Brief Description of the Drawings’ on pages 6-9 of the specification does not refer to the figures as --Figures 2A and 2B--; --Figures 3a and 3b-- etc. Amendments to pages 6-9 of the specification are needed to reflect this.  References to these Figures throughout the specification should be amended accordingly.
Double Patenting Rejection(s) 
9)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.aspto.gov/paients/process/fIle/efs/giiidance/eTD-mfo-I.jsp.
10)	Claims 1, 2, 5-10, 33 and 35 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 3, 2, 1, 6 and 8-16 of US patent 11,426,455 (GLAXOSMITHKLINE BIOLOGICALS SA). Although the claims at issue are not identical, they are not patentably distinct from each other because the above-identified claims of the ‘455 patent, drawn to an immunogenic composition comprising a clumping factor A (ClfA) antigen comprising an amino acid sequence of SEQ ID NO: 32 or SEQ ID NO: 7 and an adjuvant anticipate the instant claims. The amino acid sequence of SEQ ID NO: 32 or SEQ ID NO: 7 comprised in the immunogenic composition of the ‘455 patent is 100% identical to the instantly claimed SEQ ID NO: 10. See the sequence alignments (A) and (B) below. 
(A) US-16-968-895-32 
Sequence 32, Application US 16968895
Patent No. 11426455
GENERAL INFORMATION
APPLICANT: Glaxo Smith Kline Biologicals SA
TITLE OF INVENTION: IMMUNOGENIC COMPOSITION
CURRENT APPLICATION NUMBER: US 16/968,895
CURRENT FILING DATE: 2020-08-11
PRIOR APPLICATION NUMBER: 1802339.0
PRIOR FILING DATE: 2018-02-13
NUMBER OF SEQ ID NOS: 32
SEQ ID NO: 32
LENGTH: 349
TYPE: PRT
ORGANISM: Artificial Sequence			MIKFLSALILLLVTTAAQA
FEATURE:
OTHER INFORMATION: ClfAN2N3P116S/Y118A at I337, N-terminal S, C-terminal GS
US-16-968-895-32

Query Match 100%; Score 1809; DB 20; Length 349; Best Local Similarity 100%;  
Matches 346; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 VAADAPAAGTDITNQLTNVTVGIDSGTTVYPHQAGYVKLNYGFSVPNSAVKGDTFKITVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 VAADAPAAGTDITNQLTNVTVGIDSGTTVYPHQAGYVKLNYGFSVPNSAVKGDTFKITVP 61

Qy         61 KELNLNGVTSTAKVPPIMAGDQVLANGVIDSDGNVIYTFTDYVNTKDDVKATLTMSAAID 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 KELNLNGVTSTAKVPPIMAGDQVLANGVIDSDGNVIYTFTDYVNTKDDVKATLTMSAAID 121

Qy        121 PENVKKTGNVTLATGIGSTTANKTVLVDYEKYGKFYNLSIKGTIDQIDKTNNTYRQTIYV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 PENVKKTGNVTLATGIGSTTANKTVLVDYEKYGKFYNLSIKGTIDQIDKTNNTYRQTIYV 181

Qy        181 NPSGDNVIAPVLTGNLKPNTDSNALIDQQNTSIKVYKVDNAADLSESYFVNPENFEDVTN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 NPSGDNVIAPVLTGNLKPNTDSNALIDQQNTSIKVYKVDNAADLSESYFVNPENFEDVTN 241

Qy        241 SVNITFPNPNQYKVEFNTPDDQITTPYIVVVNGHIDPNSKGDLALRSTLYGYNSNIIWRS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 SVNITFPNPNQYKVEFNTPDDQITTPYIVVVNGHIDPNSKGDLALRSTLYGYNSNIIWRS 301

Qy        301 MSWDNEVAFNNGSGSGDGIDKPVVPEQPDEPGEIEPKDQNATKPED 346
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        302 MSWDNEVAFNNGSGSGDGIDKPVVPEQPDEPGEIEPKDQNATKPED 347


(B) US-16-968-895-7
Sequence 7, Application US 16968895
Patent No. 11426455
GENERAL INFORMATION
APPLICANT: Glaxo Smith Kline Biologicals SA
TITLE OF INVENTION: IMMUNOGENIC COMPOSITION
CURRENT APPLICATION NUMBER: US 16/968,895
CURRENT FILING DATE: 2020-08-11
PRIOR APPLICATION NUMBER: 1802339.0
PRIOR FILING DATE: 2018-02-13
NUMBER OF SEQ ID NOS: 32
SEQ ID NO 7
LENGTH: 347
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
OTHER INFORMATION: ClfA N2N3 P116S/Y118A
US-16-968-895-7

Query Match 100.0%; Score 1809; DB 20; Length 347; Best Local Similarity 100%;  
Matches 346; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 VAADAPAAGTDITNQLTNVTVGIDSGTTVYPHQAGYVKLNYGFSVPNSAVKGDTFKITVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 VAADAPAAGTDITNQLTNVTVGIDSGTTVYPHQAGYVKLNYGFSVPNSAVKGDTFKITVP 61

Qy         61 KELNLNGVTSTAKVPPIMAGDQVLANGVIDSDGNVIYTFTDYVNTKDDVKATLTMSAAID 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 KELNLNGVTSTAKVPPIMAGDQVLANGVIDSDGNVIYTFTDYVNTKDDVKATLTMSAAID 121

Qy        121 PENVKKTGNVTLATGIGSTTANKTVLVDYEKYGKFYNLSIKGTIDQIDKTNNTYRQTIYV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 PENVKKTGNVTLATGIGSTTANKTVLVDYEKYGKFYNLSIKGTIDQIDKTNNTYRQTIYV 181

Qy        181 NPSGDNVIAPVLTGNLKPNTDSNALIDQQNTSIKVYKVDNAADLSESYFVNPENFEDVTN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 NPSGDNVIAPVLTGNLKPNTDSNALIDQQNTSIKVYKVDNAADLSESYFVNPENFEDVTN 241

Qy        241 SVNITFPNPNQYKVEFNTPDDQITTPYIVVVNGHIDPNSKGDLALRSTLYGYNSNIIWRS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 SVNITFPNPNQYKVEFNTPDDQITTPYIVVVNGHIDPNSKGDLALRSTLYGYNSNIIWRS 301

Qy        301 MSWDNEVAFNNGSGSGDGIDKPVVPEQPDEPGEIEPKDQNATKPED 346
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        302 MSWDNEVAFNNGSGSGDGIDKPVVPEQPDEPGEIEPKDQNATKPED 347

Rejection under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
11)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

12)	Claims 1, 2, 5-10, 31, 33 and 35 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.  
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention.  
	In the instant case, the independent claim 1 is representative of the claimed invention. Claim 1 is drawn to a modified polypeptide comprising an amino acid sequence of SEQ ID NO: 3 or an amino acid sequence at least 80%, 85%, 90%, 92%, 95%, 96%, 97%, 98% or 99% identical to SEQ ID NO: 3 (i.e., variants) modified in that the amino acid sequence comprises one or more of the recited consensus sequence, wherein X and Z are independently any amino acid apart from proline, wherein the consensus sequence has been added at, substituted for, one or more amino acids between amino acid residues 313-340 of SEQ ID NO: 3 or at an equivalent position within an amino acid sequence at least 80%, 85%, 90%, 92%, 95%, 96%, 97%, 98% or 99% identical to SEQ ID NO: 3. The consensus sequence, for example, K-D/E-X-N-Z-S/T-K has independently any amino acid apart from proline and therefore encompasses variants of diverse structure. The consensus sequence in the polypeptide of claim 2 or claim 6 has I337 of SEQ ID NO: 3 substituted with any amino acid apart from proline, whereas the modified amino acid sequence in the polypeptide of claim 2 or claim 6 has I337 of SEQ ID NO: 3 substituted with any amino acid. The amino acid sequence of the polypeptide variant of claim 3 has at least one of the P116S and Y118A substitutions, the recited SEQ ID numbers including the elected SEQ ID NO: 10 being optional. While the polypeptide variant of claim 7 has an additional serine at the N-terminus, the other feature(s) being optional, the polypeptide variant of claim 8 further comprises a signal sequence, the other feature(s) including the recited SEQ ID numbers being optional. Clearly, the claimed modified polypeptide and the consensus sequence each represents a huge genus encompassing a large number of modified polypeptide species up to 20% non-identical to SEQ ID NO: 3 comprising structurally variable consensus sequence species. The vast genus of the claimed modified polypeptide is required to have vaccine functions per claim 35. The vast genus of the claimed modified polypeptide is required to treat or prevent Staphylococcus aureus infection in a subject in need thereof as is evident from claim 36. However, at the time of the invention, Applicants were not in possession of the variable genus, the members of which are correlated with the requisite therapeutic and prophylactic vaccine functions in vivo against Staphylococcus aureus infections, and the full scope of the claims. 
 	A sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number of species defined by structure, falling within the scope of the genus, or recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.  The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). A ‘representative number of species’ means that the species which are adequately described are representative of the entire variant genus. When there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. ‘When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus’. Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) (Emphasis added). Accordingly, adequate written description of a genus cannot be achieved in the absence of disclosure of a representative number of up to 20% non-identical polypeptide variant species within the structurally variable broad genus, each having the requisite therapeutic and prophylactic vaccine functions in vivo against Staphylococcus aureus infections in a subject. In the instant case, the structure of a representative number of such structurally divergent species within the recited broad genus has not been correlated with the requisite therapeutic and prophylactic vaccine functions in vivo against Staphylococcus aureus infections.  A review of the instant specification indicates that at the time of the invention, Applicants were in possession of the isolated modified S. aureus ClfA polypeptide of SEQ ID NO: 10, i.e., the ClfAN2N3P116S/Y118A with mutant 30 glycosite KDQNATK, and an immunogenic composition comprising an effective amount of the same. However, this species is not representative of the huge genus of up to 20% non-identical polypeptide variants of SEQ ID NO: 3 as claimed. There is no evidence that the structure of SEQ ID NO: 10, let alone up to 20% non-identical polypeptide variants of SEQ ID NO: 3 as claimed, is correlated with the vaccine function and the therapeutic and prophylactic vaccine functions in vivo against Staphylococcus aureus infections.   
	The written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant application, this is important because of the unpredictability associated with the ability of up to 20% non-identical polypeptide variants of SEQ ID NO: 3 comprising variable consensus sequence(s) to possess vaccine functions and therapeutic and prophylactic functions in vivo against Staphylococcus aureus infections. Note that for inventions in emerging and/or unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1980) holds that an adequate written description requires ‘not a mere wish or plan for obtaining the claimed ……. invention.’ The facts of AbbVie parallel the claimed invention and provide significant guidance on the inherent unpredictability of protein engineering and the effect of amino acid substitutions on protein function. Abbvie is similar to the Federal Circuit's discussion in Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL 3779376, Case No. 2012-1433, C.A. Fed; in both, the Federal Circuit emphasized the unpredictability in the art associated with changes in a parent enzyme or protein that can be effected at one or more positions in the sequence by amino acid addition, deletion, or substitution with at least nineteen other possibilities, e.g. counting natural amino acid residues. The basis of unpredictability is rooted in the same principles that make improvements rare, namely that numerous subtle differences between amino acid residues determine protein binding and function. Because the subtle energetic contributions of each of these interactions is extraordinarily difficult to precisely quantify, and because the number of these interactions is so high even for a single protein-protein interface, innumerable small inaccuracies are amplified into unpredictability. This unpredictability is axiomatic in the field of protein engineering. For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established structure-function correlation. 
	In the instant case, encompassed within the scope of the huge genus are numerous structural variants, mutants, homologs, isoforms, fragments, and truncated polypeptide species. The specification does not describe sufficient members representative of the claimed genus by complete structure along with a correlation to the requisite functions. At the time of the invention, despite the high level of skill in the art of biotechnology or biochemistry, one could not have predicted the anti-S. aureus vaccine or therapeutic and prophylactic functions even if one produced up to 20% non-identical polypeptide variant species comprising permitted amino acid additions, deletions, insertions and/or substitutions and comprising the consensus variants. There was no predictability that the resultant variants would retain vaccine functions in vivo and possess anti-S. aureus therapeutic and prophylactic vaccine functions in vivo in a subject. The capacity of such polypeptide variant species to possess or retain the function(s) of the native unmodified polypeptide species was neither predictable, nor has it been established within the instant application at the time of the invention. This is important because the art reflects unpredictability as to which amino acids in a specific protein or a polypeptide sequence can be varied without adversely affecting the functional properties of that specific protein or polypeptide sequence. While it is known in the art that variation in one or more amino acids is possible in a given protein or sequence, the exact position within its amino acid sequence where replacements or variations can be made, with a reasonable expectation of success of retaining the protein’s or polypeptide sequence’s functional competence, is not certain or predictable. A random replacement affecting specific amino acid positions that are critical, for example, to the three-dimensional conformational structure and to a specific property of the protein or polypeptide, would result in a protein or polypeptide that may be non-functional, or not optimally functional, because such positions tolerate no or little modifications. Note that predictability of the aspect at issue is one of the multiple factors to consider under written description analysis. Capon v. Eshhar (CAFC 2005). With regard to proteins in general, Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) taught that a skilled artisan is well aware that assigning functional activities for any particular protein or a family of proteins based upon sequence homology is inaccurate, partly because of the multifunctional nature of proteins.  See abstract; and page 34. Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan’s best guess as to the function of the structurally related protein. See abstract and Box 2. With regard to the structure-function relationship of an encoded amino acid sequence in general, Rudinger J. (In: Peptide Hormones. (Ed) JA Parsons, University Park Press, pages 1-7, 1976) taught that ‘the significance of particular amino acid sequences for different aspects of biological activity cannot be predicted a priori but must be determined from case to case by painstaking experimental study’. See page 6 of Rudinger. Rudinger further taught that ‘it is impossible to attach a unique significance to any residue in a sequence’ and that a ‘given amino acid will not by any means have the same significance in different peptide sequences, or even in different positions of the same sequence. See page 3 of Rudinger. Even with conservative amino acid substitutions within a protein, the art documents functional unpredictability. For example, Lazar et al. (Mol. Cellular Biol. 8: 1247-1252, 1988) demonstrated that a substitution of the Leu residue with a conservative amino acid residue such as, Ile or His, in the transforming growth factor (TGF) alpha led to a mutant protein with dramatically altered biological activities. Lazar et al. stated that they ‘did not expect that a mutation of Leu to Ile (which have similar sizes and polarities) would cause such a strong effect’. See paragraph bridging left and right columns on page 1251; and third full paragraph on page 1251. Furthermore, the art recognizes that defining epitopes is not easy and there is a confusing divergence between the textbook definition of epitope and the definition that is in use in published descriptions of experimental investigations and that epitopes must be empirically determined.  See Greenspan et al., Nature Biotechnology 17:936-937, 1999. Given this art-recognized functional unpredictability and the lack of structure-function correlation for the entire variant genus in the instant case, a skilled artisan cannot immediately envision or recognize at least a substantial number of members of the claimed genus of polypeptide variants, each having the requisite prophylactic and therapeutic vaccine function(s) in vivo in a subject. The specific domains or regions, or the specific linear and/or conformational epitopes within SEQ ID NO: 3 that are required for and correlated with the therapeutic and prophylactic vaccine function(s) in vivo in a subject are not disclosed, without which one of skill in the art cannot envision or produce at least 80% identical variant species of SEQ ID NO: 3 that retain such domains, regions, or epitopes intact and also retain the required vaccine functions against S. aureus infections. A convincing structure-function correlation for the entire polypeptide variant genus is lacking. Clearly, Applicants did not describe the invention of the instant claims sufficiently to show that they had possession of the full scope of the method as claimed at the time of the invention.  
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Furthermore, the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112(pre-AIA ), first paragraph is severable from its enablement provision. The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’). The essence of the written description requirement is that a patent applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing the invention to the public. What is claimed by the patent application must be the same as what is disclosed in the specification . . . .” (internal citations omitted)); O’Reilly v. Morse, 56 U.S. 62, 120–21 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it.”).  We have explained that “requiring a written description of the invention plays a vital role in curtailing claims . . . that have not been invented, and thus cannot be described.” Ariad, 598 F.3d at 1352. “For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including ‘the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). For the reasons delineated supra, one skilled in the art would not recognize from the as-filed disclosure that Applicants were in possession of the broad polypeptide variant genus, and the full scope of the invention as claimed at the time the application was filed. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ) first paragraph.   
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
13)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

14)	Claims 1, 2, 5-10, 31, 33 and 35 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention. 
	(a)	Claim 1 is ambiguous in the limitation ‘an amino acid sequence of SEQ ID NO: 3’.  See line 1. Is this the amino acid sequence of a dipeptide or tripeptide of the recited SEQ ID number, or is it the entire amino acid sequence of the recited SEQ ID NO: 3?  If the latter is intended, for the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitation --the amino acid sequence of SEQ ID NO: 3--.
	(b)	Claim 6 is ambiguous and indefinite in the parenthetic limitation ‘(or consisting of)’ which raises an indefiniteness issue as to whether or not the limitation or feature in parenthesis is included, excluded, or optional. 
	(c)	Claim 5 is ambiguous and indefinite in the parenthetic limitations: ‘(or an equivalent position ….. SEQ ID NO: 3)’ which raise an indefiniteness issue as to whether or not the limitations or features in parentheses are included, excluded, or optional. 
	(d)	Analogous rejection and criticism apply to claim 8 with regard to the parenthetic limitation ‘(e.g. bacterium)’. It is unclear whether the limitations following the phrase are a part of the claimed invention. See MPEP 2173.05(d). In claim 8, it is unclear whether the claim includes all host cells, or whether it is limited to a bacterium cell.
	(e)	Claim 9 is indefinite for having improper antecedence in limitation “the ClfA protein”.  Claim 9 depends from claim 1, which does not recite any ‘ClfA protein’. 
	(f)	Claims 2, 5-10, 31, 33 and 35, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim. 
Claim Objection(s) - Suggestions
15)	Claim 13 is objected to for the following reasons: 
	(a)	To be consistent with the correct format used in claim 9, in claims 1, 2 and 5-8, it is suggested that Applicants replace the limitation “SEQ ID NO.” with the limitation --SEQ ID NO:--.
	(b)	In claim 5, it is suggested that Applicants replace the limitation “SEQ ID NOs” with the limitation --SEQ ID NOs:--. See last line.
	(c)	In line 4 of claim 8, it is suggested that Applicants replace the limitation “SEQ ID NO. 13-20” with the limitation --SEQ ID NOs: 13-20--. 
Conclusion
16)	No claims are allowed.
Correspondence
17)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
19)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner, 
Art Unit 1645                                                                                                                                                                                                        

	
October, 2022